Citation Nr: 0504424	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  01-01 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an earlier effective date for assignment 
of a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel




INTRODUCTION

The veteran had active service from March 1967 until March 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from November 1999 and March 2003 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by complaints of 
flashbacks, nightmares, intrusive thoughts, hyper reaction 
and startle response, estrangement from others and periodic 
suicidal thoughts; objectively, he was alert and oriented, 
with no speech problems, no obsessional rituals and no 
psychoses, and with GAF scores ranging from 45 to 60.

2.  On September 15, 1998, the RO received the veteran's 
claim of entitlement to TDIU.

3.  The veteran's inability to retain substantially gainful 
employment was not factually ascertainable within one year 
prior to the date his claim was received. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent rating 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.125, 4.126, 
4.130, Diagnostic Code 9411 (2004).

2.  The criteria for an effective date prior to September 15, 
1998, for the award of TDIU have not been met.  38 U.S.C.A.  
§§ 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.155, 3.159, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VA letters issued in May 2003 and December 2003 apprised 
the appellant of the information and evidence necessary to 
substantiate his claims.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  

In the present case, the appellant's increased rating claim 
was filed and initially denied prior to the enactment of the 
VCAA.  Nevertheless, the Court in Pelegrini II noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudications denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
VA and private post service treatment and examination.  
Additionally, disability determinations rendered by the 
Social Security Administration (SSA), along with the evidence 
considered by that agency, are also of record.  Further, the 
veteran submitted a VA Form 21-8940 in conjunction with his 
unemployability claim which is the subject of his earlier 
effective date claim.  

The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Relevant law and regulations

Disability evaluations- in general 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).  

The VA Schedule rating formula for mental disorders reads in 
pertinent part as follows:

100%  - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% - Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% - A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994). 

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

A score from 21 to 30 is indicative of behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas. 

A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). 

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death. See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating 
purposes].

Earlier effective dates

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). 

The effective date with respect to an increase in disability 
evaluation will be date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(0).  However, 38 C.F.R. § 
3.400(o)(2) provides that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred of a claim is received 
within 1 year from such date, otherwise the date of receipt 
of claim.  

The effective date for reopened claims is the date of receipt 
of claim or the date the entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r). A 
reopened claim is defined as any application for a benefit 
received after disallowance of an earlier claim, or any 
application based on additional evidence or a request for a 
personal hearing submitted more than 90 days following 
notification to the appellant of the certification of an 
appeal and transfer of applicable records to the Board of 
Veterans Appeals which was not considered by the Board in its 
decision and was referred to the agency of original 
jurisdiction for consideration.  38 C.F.R. § 3.160(e).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) 
(West 2002); 38 C.F.R. § 3.1(p) (2004).

The date of receipt shall be the date on which a claim, 
information or evidence was received by VA.  38 U.S.C.A. § 
101(30); 38 C.F.R. § 3.1(r) (2004).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim. Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2004).

Under 38 C.F.R. § 3.157, a report of examination or 
hospitalization will be accepted as an informal claim for 
benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) 
state that such reports must relate to examination or 
treatment of a disability for which service-connection has 
previously been established or that the claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b)(1) (2004).

I.  IR- PTSD

Factual background

In a September 1998 letter, A. R., Psy. D., discussed the 
veteran's PTSD symptomatology.  The veteran was slowly 
improving, but still had periods of intense fear and 
helplessness with accompanying intrusive thoughts and 
flashbacks.  Although with decreasing frequency, the veteran 
still had bad dreams that would awaken him at night.  The 
content of such dreams involved circumstances such as getting 
shot at.  Moreover, the sight of blood, war scenes in movies, 
firecrackers and the sound of a gun being fired trigger 
memories.  The sound of helicopters was another such trigger.  
While still restricted, the veteran's affect continued to 
improve.  He continued to have periodic foreboding thoughts 
related to his life, and at times felt detached from others, 
especially his family of origin.  His reports of difficulty 
concentrating were decreasing, but he continued to experience 
a startle reaction when stimuli reminded him of combat.  The 
veteran was improving at managing feelings and expressing 
them appropriately, though anger continued to be a problem.  
The veteran also continued to have flashbacks, though they 
were lessening in intensity.  Depression was also lessening.

The veteran was examined by VA in November 1998.  He reported 
difficulty staying asleep due to war-related nightmares.  He 
also had occasional sweats almost every night.  He reported 
intrusive thoughts from time to time, particularly if he 
heard the sound of helicopters.  He denied memory problems 
but did have a problem with Vietnamese people.  He does not 
arm himself, but did get violent toward objects and had a 
temper problem.  He admitted to difficulty getting along with 
people and with closeness.  He felt estranged from his 
family.  He also had difficulty in planning for the future.  
He had hypervigilance and startle response.  He drank and had 
no organizational ties, except for occasionally attending 
church.  

Objectively, the veteran was alert and oriented.  He was 
reasonably neat in appearance.  Affect was appropriate, 
though perhaps slightly tense.  There were no speech 
abnormalities and associations were relevant and coherent.  
He denied amnesia or sleepwalking.  There was no evidence of 
psychosis.  He reported depression, but was not suicidal.  
His GAF score was a 45.

Private treatment reports written by A. R., Psy. D., dated 
throughout 1999, reflect symptomatology including depression, 
nightmares and startle reaction.  He avoided things that 
reminded him of the war, and further reported estrangement 
and a lack of social support.  He also had problems with 
sleeping and concentration, as well as a decreased libido and 
a decreased interest in activities.  Periodic suicidal 
ideation was also noted.  A GAF score of 50 was assessed in 
April 1999.  Moreover, a July 1999 letter reiterated the same 
disability picture, noting that slow but steady improvement 
was being made.  

The veteran was again examined by VA in May 2001.  He had few 
interests or activities.  The veteran reported war-related 
nightmares almost every night and intrusive memories during 
the day.  He avoided things that reminded him of the war.  He 
had a problem with Vietnamese people.  He had no particular 
anniversary response but feels worse in warm weather.  He had 
mild memory gaps for Vietnam events.  He also had 
irritability and temper problems but was not currently 
violent to people or objects.  He was close to his wife but 
estranged from other family members.  He had future 
foreshortening, as well as hypervigilance and startle 
response.  He self-medicated with alcohol, drinking three to 
four cans of beer per day with as many as 12 drinks on a 
Saturday.  He denied suicidality but often felt tearful.  He 
denied crying spells, however.  

Following the interview, the veteran was assessed a GAF score 
of 50.  The examiner commented that the veteran's PTSD 
definitely impaired the veteran's ability to concentrate, 
stay on task and follow instructions.  Additionally, it was 
noted that, due to the veteran's irritability, it was 
difficult to imagine him getting along in a work setting with 
supervisors or coworkers.  

Private treatment records written by A. R., Psy. D., continue 
to show complaints of depressed mood, nightmares and 
intrusive thoughts.  He avoided things that reminded him of 
the war, and further reported estrangement and a lack of 
social support.  He also had problems with sleeping and 
concentration, as well as a decreased libido and a decreased 
interest in activities.  Periodic suicidal ideation and some 
marital difficulties were also noted.  

A September 2003 treatment report written by A. R., Psy. D., 
indicates a GAF score of 60.  His symptoms were as described 
in the above-mentioned reports, except that his startle 
reaction was now described as "limited."  Secondary trauma 
relating to the events of September 11, 2001, was also noted, 
along with the death of the veteran's dog.  

Analysis

The veteran is presently assigned a 50 percent evaluation for 
PTSD effective April 8, 1996.  He contends that his 
symptomatology warrants a higher rating.  However, after 
thoroughly reviewing the evidence of record, the Board finds 
that the veteran's disability picture is accurately reflected 
in the presently assigned 50 percent evaluation and that 
there is no basis for a higher rating at this time.  The 
reasons and bases for this determination will be set forth 
below.

As previously noted, in order to establish the next-higher 70 
percent rating, the evidence must show occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The competent evidence of record does not indicate any 
obessional rituals.  Moreover, there is no showing that the 
veteran's speech is intermittently illogical, obscure, or 
irrelevant.  To the contrary, upon VA examination in November 
1998, speech was normal in mechanics and content, and 
associations were coherent and relevant.  No other evidence 
of record contradicts these findings.  Regarding appearance 
and hygiene, the November 1998 VA examination report 
indicated that the veteran was reasonably neat in appearance.  
Again, no other evidence of record reveals anything to the 
contrary.  There were no findings of spatial disorientation.  
Indeed, the veteran was noted to be oriented upon VA 
examination in November 1998.

The Board does acknowledge complaints of periodic suicidal 
ideation, a symptom consistent with the next-higher 70 
percent evaluation.  Also, the November 1998 VA examination 
revealed some violence toward objects, which may be construed 
as a form of impaired impulse control.  No other reference of 
impulse impairment is seen in the medical record.  In any 
event, even in consideration of these symptoms, the overall 
evidence presents a disability picture most nearly 
approximating the current rating.  In so finding, the Board 
again notes that the vast majority of symptoms listed under 
the next-higher 70 percent evaluation are not demonstrated by 
the clinical evidence of record.  Moreover, the VA examiner's 
May 2001 description of the veteran as having an impaired 
ability to concentrate, stay on task and follow instructions 
is consistent with the currently assigned 50 percent 
evaluation, as is the evidence showing disturbances in 
motivation and mood.  Moreover, the reported GAF scores, 
which ranged from 45 to 70, when considered in conjunction 
with the clinical evidence as a whole, do not warrant a 
higher rating.

Based on the foregoing, then, the currently assigned 50 
percent evaluation for the veteran's service-connected PTSD 
is appropriate and there is no basis for a higher rating.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.

II.  Earlier effective date for an award of TDIU

Factual background

In November 1993, the veteran was involved in an automobile 
accident.  He suffered multiple mandible fractures, blunt 
facial trauma and airway distress requiring an emergency 
tracheostomy.  

In March 1994, the veteran underwent spinal fusion surgery.

At an October 1994 VA examination, the veteran was diagnosed 
with a gunshot wound to the right chest, as well as adhesive 
capsulitis of the right shoulder with decreased range of 
motion.  Abduction was limited to 90 degrees, forward raising 
was to 120 degrees, and internal and external rotation was to 
90 degrees.  There was no statement regarding the veteran's 
employability.  

A March 1996 decision by the Social Security Administration 
(SSA) found the veteran entitled to disability benefits 
commencing in November 1993.  Such disability was caused by 
the veteran's PTSD, depression, chronic fatigue, chest and 
shoulder pain, neck pain, dizziness, status post spinal 
fusion, neck and facial fractures and left hand weakness.  

VA records dated from June 1998 to August 1998 reveal 
treatment for right shoulder and neck pain.  There were no 
remarks as to how such conditions impacted the veteran's 
employability.

In a statement received on September 15, 1998, the veteran 
requested reevaluation of his PTSD, and requested that 
records pertaining to his "disabilities," including 
shoulder, be considered.

In November 1998, the veteran submitted a claim wherein he 
specifically requested entitlement to TDIU.  He stated that 
he had not worked since 1993.  His Form 21-8940 indicated 
that his last work was as a service technician.  

The veteran was examined by VA in November 1998.  The 
examination report detailed his symptomatology and noted a 
GAF score of 45.  However, there was no discussion as to 
employability.    

A general medical examination in November 1998 yielded a 
diagnosis of status post gunshot wound, right upper chest.  
Other impressions included fibrosis, right mid-lung field, a 
fracture of the right 7th rib, and restricted elevation of 
the right shoulder.  

The veteran was again examined by VA in May 2001.  That 
examination described the veteran's present symptomatology.  
Based on such symptoms, the VA examiner commented that the 
veteran's PTSD definitely impaired his ability to 
concentrate, stay on task and follow instructions.  
Additionally, it was noted that, due to the veteran's 
irritability, it was difficult to imagine him getting along 
in a work setting with supervisors or coworkers.  The 
examiner also noted that the veteran was precluded from 
manual labor or any type of work requiring use of his right 
arm and hand due to physical disability.  

A September 2001 letter from a VA staff neurologist indicated 
that the veteran had intractable neuropathic pain on the site 
of his service-connected gunshot wound to the right chest.  
While the veteran had been taking medications for years, none 
completely controlled his symptoms.  The veteran's pain was 
severe, preventing him from functioning well in his daily 
activities.  As a result, it was found that it would be 
nearly impossible for the veteran to work on a regular basis.  

Analysis

By rating decision in March 2003, the veteran was awarded a 
grant of TDIU, effective September 15, 1998.  That date 
represented the date on which VA received the veteran's 
request for increased benefits.  However, the veteran 
contends that he is entitled to an earlier effective date for 
his award of TDIU.  

With respect to effective dates, a TDIU claim is comparable 
to a claim of entitlement to an increased rating.  As 
previously noted, the effective date with respect to an 
increase in disability evaluation will be date of receipt of 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  An exception is 
provided in, 38 C.F.R. § 3.400(o)(2), which states that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability (in 
this case, to the point of unemployability) had occurred if a 
claim is received within 1 year from such date, otherwise the 
date of receipt of claim.

In the present case, the date of claim is September 15,1998.  
Thus, under 38 C.F.R. § 3.400(o)(2), it is necessary to 
determine whether, sometime between September 15, 1997 and 
September 15, 1998, the veteran's inability to retain 
substantially gainful employment became factually 
ascertainable.  

A review of the claims file reveals no findings of 
unemployability, within one year prior to the veteran's 
claim.  Moreover, the medical record as a whole does not 
indicate a worsening of service-connected disabilities during 
that time period such as to prevent the veteran from 
retaining substantially gainful employment.  Therefore, 
38 C.F.R. § 3.400(o)(2) cannot serve as a basis for an 
earlier effective date here.  

As the exception provided in 38 C.F.R. § 3.400(o)(2) is thus 
inapplicable, the standard remains that of a comparison 
between the date of receipt of claim or the date entitlement 
arose, with the later of the two serving as the effective 
date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  Thus, 
the September 15, 1998, date of claim is the appropriate 
effective date here, because even if the date that the 
entitlement arose could be found to precede it, the latter of 
the two dates controls.   

In conclusion, then, the evidence does not support an 
effective date prior to September 15, 1998.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).




ORDER

An increased rating for PTSD is denied.

An earlier effective date for an award of TDIU is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


